Case 2:21-cv-00051 Document 1-1 Filed on 03/25/21 in TXSD Page 1 of 22

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF TEXAS

CORPUS CHRISTI DIVISION
SUSAN McCULLAR §
§ CIVIL ACTION NO.: 21-CV-51
VS. §
§ JURY DEMANDED
SAM’S EAST, INC. §

INDEX OF DOCUMENTS FILED
WITH REMOVAL ACTION

Plaintiffs Original Petition.

CT Corporation Service of Process Transmittal and Citation.
Defendant’s Original Answer to Plaintiff's Original Petition.
Defendant’s Demand for Jury Trial.

District Clerk’s Register of Actions.

List of Counsel of Record.

AMO OW >

 
Case 2:21-cv-00051 Document 1-1 Filed on 03/25/21 in TXSD Page 2 of 22

ExhibitA

 
 

 

Case 2:21-cv-00051 Document 1-1 Filed on 03/25/21 in TXSD- Page 3 of 22

ali

Filed

12021 10:44 AM
Anne Lorentzen
District Clerk

Nueces County, Texas

CAUSE NO 2021CCV-601 78-2

SUSAN McCULLAR § IN THE COUNTY COURT
Plaintiff, §
8
VS. § AT LAW NO.
§
SAM?’S EAST, INC. §
Defendant, § NUECES COUNTY, TEXAS

PLAINTIFF'S ORIGINAL PETITION
TO THE HONORABLE JUDGE OF SAID COURT:
COMES NOW, SUSAN McCULLAR, hereinafter sometimes referred to as Plaintiff, and
files this her Original Petition complaining of Defendant, Sam’s East, Inc. (Sam’s Club) and in

support would show the Court as follows:
I.
Discovery

Plaintiff intends that the discovery in this suit be conducted under Section 190.4 (Level 3)

of the Texas Rules of Civil Procedure.

IL.
Parties and Service

Plaintiff, Susan McCullar, is a resident of Corpus Christi, Nueces County, Texas.

Defendant, Sam’s East, Inc., is a Foreign For Profit Corporation with its principle place
of business located at 5858 South Padre Island Drive, Corpus Christi, Texas 78412. Defendant
can be served by serving its registered agent, C T Corporation System, 1999 Bryan Street, #900,
Dallas, Texas 75201-3136.

III.
Jurisdiction and Venue
Jurisdiction is proper in this Texas court because the amount of damages sought exceeds

the minimum jurisdictional limits of this Court.

 

 

 
 

Case 2:21-cv-00051 Document 1-1 Filed on 03/25/24>n FXSB Page 4 of 22-—_——_

These claims do not raise any issues of federal question as Plaintiff expressly disavows
any claims being made pursuant to federal law, treaties, or the United States Constitution.

Pursuant to §15.002(a)(1) of the Texas Civil Practice and Remedics Code, venuc is
proper in Nueces County, Texas, as it is the county in which all or a substantial part of the events
or omissions giving rise to this claim occurred.

IV.
Facts

On March 4, 2019, Susan McCullar was an invitee at Sam’s Club located at 4833 South
Padre Island Drive in Corpus Christi, Nueces County, Texas. After arriving at the store and
completing her shopping, Plaintiff was proceeding into the parking lot. As she was pushing her
shopping cart containing the items she purchased, her shopping cart fell into a pothole in the
parking lot causiuy the shopping cart to flip and Plaintiff to fall. Plaintiff sustained significant

injuries as a result of this incident.

V.
Respondeat Superior

The Defendant named herein at all times acted through their agents, servants and
employees and are therefore liable for their negligent acts and omissions under the doctrine of
respondeat superior.

VI.
Causes of Action

The condition of the parking lot posed an unreasonable risk of harm to Plaintiff on the
date of the incident. Defendants knew, or reasonably should have known, of the danger posed by
the defective condition of the parking lot. Defendants failed to exercise ordinary care to protect
Plaintiff from the danger, by both failing to adequately warn her and by failing to make the

condition reasonably safe.

 

 

 
 

Case 2:21-cv-00051 Document 1-1 Filed o1 03/25/2T in TXSD~ Page 5 of 220

Specifically, the large pothole caused the loaded shopping cart to flip as Plaintiff
attempted to utilize the parking lot to access her vehicle. This portion of the parking lot was in a
horrible condition of repair, The large pothole in the parking Jot was not apparent to a shopper
pushing a shopping cart containing purchased items. The large pothole in the parking lot was not
apparent to Plaintiff who was pushing a shopping cart containing items she purchased from
Defendant. Additionally, there were no warnings of the unreasonable dangerous condition in the
parking lot.

Additional defects which made the parking lot unreasonably dangerous may become
apparent after further inspection.

As a resull of Defendants acts of negligence as set out above, Plaintiff suffered
significant injuries.

VIL
Causation

The incident-made the basis of this suit, and the resulting injuries and damages to Plaintiff
Susan McCullar, was proximately caused by the negligent acts of omission and/or commission of
the Defendants, their agents, servants and/or cmployccs who were acting within the course and

scope of their employment.

VIII.
Damages

Plaintiff has sustained, and will continuc to sustain in the future, the following damagcs:

a. physical pain and mental anguish;

b. loss of earning capacity;

c, physical impairment;

d. reasonable expenses of necessary medical care; and

6, disfigurement.

 

 

 
 

 

Case 2:21-cv-00051 Document 1-1 Filed on 03/25/211n TXSD_Page 6 of 22

Plaintiff seeks monetary relief of not more than $1,000,000.00 dollars for her damages,

excluding interest, statutory or punitive damages and penaltics, and attorney fees and costs.

IX.
Jury Demand

Pursuant to Tex. R. Civ. P. 216, Plaintiff respectfully demands trial by jury and has

tendered the jury fee along with the filing fee in this cause.

X.
Prayer

WHEREFORE, PREMISES CONSIDERED, Plaintiff Susan McCuilar asks the Court
to enter judgment in her favor, to include pre-judgment and post-judgment interest, costs of court,

and such other relief to which the Plaintiff may be justly entitled.

Respectfully submitted,

By: sf leffrey. W. Schmidt
Jeffrey W. Schmidt
Texas State Bar No. 00784923 «
BANDAS LAW FIRM, P.C.
802 N. Carancahua, Ste. 1400
Corpus Christi, Texas 78401
Telephone: (361) 698-5200
Facsimile: (361) 698-5222
E-mail: jschmidt@bandaslawfirm.com

ATTORNEY FOR PLAINTIFF

 

 

 
Case 2:21-cv-00051 Document 1-1 Filed on 03/25/21 in TXSD_ Page 7 of 22

Exhibit B

 
 

Case 2:21-cv-00051 Document 1-1

CT Corporation

Filed on 03/25/21 in TXSD_ Page 8 of 22

Service of Process

Transmittal
02/25/2021
CT Log Number 539120509
TO: Kim Lundy Service Of Process
Walmart Inc.

702 SW 8TH ST

BENTONVILLE, AR 72716-6209

RE: Process Served in Texas

FOR: Sams East, Inc. (Domestic State: AR)

ENCLOSED ARE COPIES OF LEGAL PROCESS RECEIVED BY THE STATUTORY AGENT OF THE ABOVE COMPANY AS FOLLOWS:

TITLE OF ACTION:
DOCUMENT(S) SERVED:

COURT/AGENCY:

NATURE OF ACTION:

ON WHOM PROCESS WAS SERVED:

DATE AND HOUR OF SERVICE:
JURISDICTION SERVED :
APPEARANCE OR ANSWER DUE:

ATTORNEY(S) / SENDER(S):

ACTION ITEMS:

REGISTERED AGENT ADDRESS:

McCullar Susan, Pltf. vs. Sam’s East, Inc., Dft.
Citation(s), Return9s), Petition, Notice, Standing Order

County Court at Law No. 2 Nueces County, TX
Case # 2021CCV601782

Personal Injury - Slip/Trip and Fall - 03/04/2019 - Located at 4833 South Padre
Island Drive in Corpus Christi, Nueces County, Texas

C T Corporation System, Dallas, TX

By Process Server on 02/25/2021 at 02:19

Texas

By 10:00 a.m. on the Monday next following the expiration of 20 days after service

Jeffrey W. Schmidt
Bandas Law Firm, P.C.
802 N Carancahua

Ste. 1400

Corpus Christi, TX 78401
361-698-5200

CT has retained the current log, Retain Date: 02/27/2021, Expected Purge Date:
03/04/2021

Image SOP

Email Notification, Kim Lundy Service Of Process ctlawsuits@walmartlegal.com

C T Corporation System
1999 Bryan Street
Suite 900

Dallas, TX 75204

877-564-7529
MajorAccountTeam2@wolterskluwer.com

The information contained in this Transmittal is provided by CT for quick reference only. It does not constitute a legal opinion, and should not otherwise be
relied on, as to the nature of action, the amount of damages, the answer date, or any other information contained in the included documents. The recipient(s)
of this form is responsible for reviewing and interpreting the included documents and taking appropriate action, including consulting with its legal and other

Page 1 of 2 / MD

 
Case 2:21-cv-00051 Document 1-1 Filed on 03/25/21 in TXSD Page 9 of 22

 

LCT Corporation Service of Process
Transmittal
02/25/2021
CT Log Number 539120509
TO: Kim Lundy Service Of Process
Walmart Inc.

702 SW 8TH ST
BENTONVILLE, AR 72716-6209

RE: Process Served in Texas

FOR: Sam's East, Inc. (Domestic State: AR)

advisors as necessary, CT disclaims all liability for the information contained in this form, including for any omissions or inaccuracies that may be contained
therein.

Page 2 of 2 / MD

 

 
 

 

Case 2:21-cv-00051 Document1-1 Filed on 03/25/21 in TXSD Pagé 10 of 22

Copy

Citation for Personal Service -RESIDENT - Date: x
Time:

Case Number: 2021CCV-60178-2 _
Initials:

THE STATE OF TEXAS

NOTICE TO DEFENDANT: You have been sued. You may employ an attorney. If you or your
allurney do not file a written answer with the clerk who issucd this citation by 1U:UU0 a.m. on the Monday neat
following the expiration of twenty days after you were served this citation and petition, a default judgment may
be taken against you. In addition to filing a written answer with the clerk, you may be required to make initia]
disclosures to the other parties of this suit. These disclosures generally must be made no later than 30 days
after you file your answer with the clerk. Find out more at TexasLawHelp.org.

TO: Sam's East, Inc.
Registered Agent - C T Corporation System
1999 Bryan Street #900
Dallas Tx 75201-3136

the Defendant,

GREETING: You are commanded fo appear by filing a written answer tv (he Plaintiffs Original Petition
With Attached Covid Standing Orders And Notice at or before 10:00 o’clock a.m. of the Monday next after
the expiration of 20 days after the date of service of this citalivu before the Honorable Lisa Gonzales, County
Court at Law #2 of Nueces County, Texas at the Courthouse of said County in Corpus Christi, Texas. Said
Petition was filed on the 11th day of Fcbruary, 2021. A cupy of saime accompanies this citation,

The file number of said suit being Number: 2021CCV-60178-2

The style of the case is: Susan McCullar vs. Sam's East, Inc.

Said Petition was filed in said court by Jeffrey W. Schmidt, attorncy for Plaintiff, whose address is 802 N
Carancalnia Ste 1400 Corpus Cluisti Tx 78401.

The nature of the demand is fully shown by a true and correct copy of the Petition accompanying this
citation and made a part hereof.

The officer executing this writ shall promptly mail the same according to requirement of law, and the
mandates thereof, and make due return as the law directs.

Issued and given under my hand and seal of said court at Corpus Christi, Texas, this 23rd day of
February, 2021.

ANNE LORENTZEN, DISTRICT CLERK
NUECES COUNTY, TRXAS

901 LEOPARD STREET, ROOM 313
CORPUS CHRISTI, TEXAS 78401

Signed: 2/23/2021 02:34 P ,
av: Vida Con wad | Deputy

Nadia Contreras

 

 

 

 

 
Case 2:21-cv-00051 Document1-1 Filed on 03/25/21 in TXSD Page 11 of 22

Exhibit C

 
Case 2:21-cv-00051 Document 1-1 Filed on 03/25/21 in TXSD Page 12 of 22

NO.: 2021 CCV-60178-2

SUSAN MCCULLAR IN THE COUNTY COURT

\

VS. AT LAW NO.

COR “O07 “On “Or? KO?

SAM’S EAST, INC. NUECES COUNTY, TEXAS

DEFENDANT’S ORIGINAL ANSWER TO PLAINTIFF’S ORIGINAL PETITION
TO THE HONORABLE JUDGE OF SAID COURT:

COMES NOW, SAM’S EAST, INC., Defendant in the above numbered and entitled
cause of action, and files this Original Answer to Plaintiffs Original Petition and for support
thereof would respectfully show unto the Court as follows:

1.

Defendant asserts denials, under Rule 92 of the Texas Rules of Civil Procedure, to each

and every allegation contained in the said Petition, and demands strict proof thereof.
Il.

Pleading further and without waiving the foregoing, Defendant asserts that if Plaintiff
suffered injuries as a result of the incident made the basis of this lawsuit, which Defendant
expressly denies by the filing of this pleading, that said injuries were caused in whole or in part
by Plaintiffs own negligence or responsibility. Accordingly, Defendant asserts all rights,
privileges and remedies afforded or available pursuant to Chapter 33 of the Texas Civil Practices
and Remedies Code.

HI.

Pleading further and without waiving the foregoing, Defendant asserts that any damages

allegedly suffered by Plaintiff as a result of the incident made the basis of this lawsuit, which

Defendant expressly denies by the filing of this pleading, were exacerbated by Plaintiffs failure

 

 
Case 2:21-cv-00051 Document 1-1 Filed on 03/25/21 in TXSD Page 13 of 22

to mitigate said damages. Accordingly, Defendant asserts all rights, privileges and remedies
afforded or available to it pursuant to the Texas Civil Practices and Remedies Code.
IV.

Pleading further and without waiving the foregoing, Defendant asserts that Plaintiff's
recovery of medical or health care expenses, if any, is limited to the amount actually paid or
incurred by or on behalf of Plaintiff. Accordingly, Defendant asserts all rights, privileges and
remedies afforded or available to it pursuant to §41.0105 of the Texas Civil Practices and
Remedies Code.

V.

Pleading further and without waiving the foregoing, Defendant asserts that Plaintiff may
have had pre-existing injuries and/or conditions to Plaintiff's body, and if Plaintiff was injured as
a result of the alleged incident, such injury is due, in whole or in part, to these pre-existing
injuries or conditions.

VI.

Pleading further and without waiving the foregoing, if exemplary damages are awarded
to Plaintiff, Defendant intends to invoke the cap in the Damages Act, Texas Civil Practices and
Remedies Code chapter 41, which restricts and limits Plaintiff's claim for exemplary damages.

VIL.

Pleading further and without waiving the foregoing, Defendant asserts that the incident in
question was proximately caused or solely proximately caused by the negligent and/or wrongful
conduct of persons or third parties outside the control of this Defendant. Accordingly, Defendant
asserts all rights, privileges and remedies afforded or available to it pursuant to Chapter 33 of the

Texas Civil Practices and Remedies Code.

 

 
Case 2:21-cv-00051 Document1-1 Filed on 03/25/21 in TXSD Page 14 of 22

VII.

Pleading further and without waiving the foregoing, Defendant would show that
Plaintiff’s alleged injuries and damages are the result of subsequent injuries or conditions which
were a proximate cause, or producing cause, or the sole producing cause of Plaintiff's injuries
and/or damages and not the result of any negligence on the part of this Defendant. |

IX.

Pleading further and without waiving the foregoing, Defendant specifically reserves the
right to amend this Answer, as is its right under the Texas Rules of Civil Procedure.

PREMISES CONSIDERED, SAM’S EAST, INC. prays that Plaintiff take nothing by
this lawsuit, and that Defendant be allowed to go hence without day and recover all of their costs
and attorneys’ fees, and such other and further relief, both special and general, at law or in
equity, to which they may show themselves justly entitled.

Respectfully submitted,
DAW & RAY, LLP

/s/ James K, Floyd
Willie Ben Daw, III; TBN:05594050

Email: whdaw@dawray.com
James K. Floyd, TBN: 24047628

Email: jfloyd@dawray.com
14100 San Pedro Ave.
Suite 302

San Antonio, TX 78232
(210) 244-3121 Telephone
(201) 224-3188 Facsimile

ATTORNEYS FOR DEFENDANT
SAM’S EAST, INC.

 

 
Case 2:21-cv-00051 Document 1-1 Filed on 03/25/21 in TXSD Page 15 of 22

CERTIFICATE OF SERVICE

The undersigned does hereby certify that a true and correct copy of the above and

foregoing instrument has been served upon all known counsel of record by electronic service on
this the 22" day of March, 2021.

Jeffrey W. Schmidt Email: jschmidt@bandaslawfirm.com
BANDAS LAW FIRM, P.C.

802 N. Carancahua, Ste. 1400
Corpus Christi, Texas, 78401

/si_ James K, Floyd
James K. Floyd

 

 
Case 2:21-cv-00051 Document 1-1 Filed on 03/25/21 in TXSD_ Page 16 of 22

Exhibit D

 
Case 2:21-cv-00051 Document 1-1 Filed on 03/25/21 in TXSD_ Page 17 of 22

NO.: 2021 CCV-60178-2

SUSAN MCCULLAR
VS.

SAM’S EAST, INC.

(On LOR (OD? On ON

IN THE COUNTY COURT
AT LAW NO.

NUECES COUNTY, TEXAS

DEFENDANT’S DEMAND FOR JURY TRIAL

COMES NOW, Defendant SAM’S EAST, INC. and hereby demands a jury trial as is

their right under Tex. Const. Art. I, § 15. Such demand for jury trial is hereby made more than

30 days before the date this case is set for trial in accordance with Tex. R. Civ. P. 216.

Defendant tenders the jury fee contemporaneously with the filing of this jury demand which they

may show themselves justly entitled.

Respectfully submitted,
DAW & RAY, LLP

/s/_ James K, Floyd
Willie Ben Daw, III; TBN:05594050

Email: whdaw@dawray.com
James K. Floyd, TBN: 24047626

Email: jfloyd@dawray.com
14100 San Pedro Ave.
Suite 302

San Antonio, TX 78232
(210) 244-3121 Telephone
(201) 224-3188 Facsimile

ATTORNEYS FOR DEFENDANT
SAM’S EAST, INC.

 

 
Case 2:21-cv-00051 Document 1-1 Filed on 03/25/21 in TXSD Page 18 of 22

CERTIFICATE OF SERVICE

The undersigned does hereby certify that a true and correct copy of the above and

foregoing instrument has been served upon all known counsel of record by electronic service on
this the 22nd day of March, 2021.

Jeffrey W. Schmidt Email: jschmidt@bandaslawfirm.com
BANDAS LAW FIRM, P.C.

802 N. Carancahua, Ste. 1400
Corpus Christi, Texas, 78401

/s/ James K, Floyd
James K. Floyd

 

 
Case 2:21-cv-00051 Document 1-1 Filed on 03/25/21 in TXSD Page 19 of 22

Exhibit E

 
3/23/2021 Case 2:21-cv-OO0O8ss:/poaeunimeesttyleriech EldeyP ablir Reg B46 DartallladeOasdaxGe BO8of 22

Skip to Main Content Logout My Account Search Menu New Civil & Family Search Refine Search Back

REGISTER OF ACTIONS
CASE No. 2021CCV-60178-2

Location : All Courts Help

Susan McCuliar vs. Sam's East, Inc. Case Type: Injury or Damage - Other

Date Filed: 02/11/2021
Location: CCAL2

QO CI >

 

PARTY INFORMATION

Attorneys

Defendant Sam's East, Inc.

Plaintiff McCullar, Susan

Jeffrey W. Schmidt
Retained
361-698-5200(H)

 

EVENTS & ORDERS OF THE COURT

OTHER EVENTS AND HEARINGS
02/11/2021 | Original Petition (OCA)
02/11/2021 | Original Petition Documents E-filed ,
Plaintiff's Original Petition
02/11/2021 | Service Request Information Sheet
Service Requested
02/11/2021| Jury Fee Paid
02/23/2021 | Citation

Sam's East, Inc. Served 02/25/2021
Response Due 03/22/2021
Returned 02/25/2021

02/25/2021} Proof of Service
Citation With Return of Service Sam's East,inc

 

FINANCIAL INFORMATION

Plaintiff McCullar, Susan
Total Financial Assessment

367.00

Total Payments and Credits 367.00

Balance Due as of 03/23/2021 0.00

02/12/2021| Transaction Assessment 367.00
02/12/2021 | E-file Payment Receipt # 2021-1669-DCCLK McCullar, Susan (367.00)

https://portal-txnueces.tylertech.cloud/PublicAccess/CaseDetail.aspx?CaselD=2721618

qv

 
Case 2:21-cv-00051 Document 1-1 Filed on 03/25/21 in TXSD_ Page 21 of 22

Exhibit F

 
Case 2:21-cv-00051 Document 1-1 Filed on 03/25/21 in TXSD Page 22 of 22

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF TEXAS

CORPUS CHRISTI DIVISION
SUSAN McCULLAR §
§ CIVIL ACTION NO.: 21-CV-51
VS. 8
§ JURY DEMANDED
SAM’S EAST, INC. §

1.

LIST OF COUNSEL OF RECORD

Jeffrey W. Schmidt

Email: jschmidt@bandaslawfirm.com
Bandas Law Firm, P.C.

802 N. Carancahua, Suite 1400
Corpus Christi, Texas 78401

(361) 698-5200 Telephone

(361) 698-5222 Facsimile
ATTORNEYS FOR PLAINTIFF,
SUSAN McCULLAR

James K. Floyd; TBN: 24047628
Federal ID: 559561

Email: jfloyd@dawray.com
Elizabeth W. Yancy; TBN: 24098642
Federal ID: 3449212

Email: eyancy@dawray.com

Daw & Ray, LLP

14100 San Pedro, Suite 302

San Antonio, Texas 78232

(210) 224-3121 Telephone

(210) 224-3188 Facsimile
ATTORNEYS FOR DEFENDANT,
SAM’S EAST, INC.

 
